Citation Nr: 1118749	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nose bleeds, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bronchitis, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976, and from September 1990 to June 1991.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision b the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied the current appellate claims.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the resolution of the claims adjudicated by this decision have been completed.

2.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The record does not contain objective signs of chronic nose bleeds and/or memory loss that are perceptible to an examining physician.

4.  The Veteran's respiratory problems have been attributed to bronchitis, which is a known clinical diagnosis.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's bronchitis was incurred in or otherwise the result of his active service.





CONCLUSIONS OF LAW

1.  Service connection is not warranted for nose bleeds.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

2.  Service connection is not warranted for memory loss.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

3.  Bronchitis was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in December 2008 and April 2009, both of which were clearly sent prior to the June 2009 rating decision that is the subject of this appeal.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the December 2008 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  He indicated on his December 2009 Substantive Appeal that no hearing is desired in conjunction with this case.  Moreover, he was accorded a VA medical examination regarding this case in May 2009 which did not indicate there were any objective signs of the claimed disabilities.  No inaccuracies or prejudice is demonstrated with respect to this examination.  Although there is other evidence of record which indicates the Veteran does have bronchitis, the Board finds that the evidence of record is sufficient to resolve this claim.  Accordingly, the Board finds that this examination is adequate for resolution of this case, and that no further competent medical examination or opinion is warranted with respect to this appeal.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2006, following such service. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

VA has extended the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established. The period was extended from December 31, 2006, to December 31, 2011.  See 71 Fed. Reg. 75,669-75,672 (December 18, 2006) (as codified at 38 C.F.R. 
§ 3.317(a)(1)(i) (2010)).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1)(i)).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period. 38 C.F.R. § 3.317(a)(3).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for nose bleeds, memory loss, and bronchitis, and they must be denied.

Initially, the Board acknowledges that the Veteran has reported that he experiences recurrent nose bleeds and memory loss.  His spouse also contended that she had witnessed his nose bleeds and memory problems as part of the December 2009 Substantive Appeal.  In addition, as part of an April 2010 lay statement, BC attested that he witnessed the Veteran nose bleed for no apparent reason on the date of the statement.

The Board notes, however, that there is no indication of nose bleeds or memory problems in the Veteran's service treatment records, the post-service private medical treatment records on file which cover a period through 2008, nor the May 2009 VA Gulf War Guidelines examination.  Further, the Board wishes to emphasize that the Veteran's complaints of nose bleeds and memory loss were specifically noted by the VA examiner, but no objective signs of such disabilities were demonstrated on the actual physical examination.  For example, examination of the nose showed deviated septum, but no polyps or obstruction.  His nasal vestibule and turbinates were normal.  In addition, neurologic examination showed his memory was normal.  The only diagnoses on this examination appear to be right shoulder disorder, mild hypertension, and allergic rhinitis.

In view of the foregoing, the Board finds that the Veteran has no "signs" of the claimed disabilities for the requisite 6 month period in the evidence of record.  As such, service connection is not warranted pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, as detailed above, there is no competent medical evidence of chronic disabilities manifested by nose bleeds or memory loss, to include on the May 2009 VA examination that was conducted in light of the Veteran's complaints thereof.  In other words, there are no current disabilities manifested by such complaints which would warrant consideration of service connection.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  However, in this case the Veteran has never been diagnosed with the claimed disabilities at any time during the pendency of this case, and was specifically evaluated for the complaints he maintains are indicative of such.  As such, the holding of McClain is not applicable to the instant case.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

In regard to the bronchitis claim, the Board observes that the May 2009 VA examination found that pulmonary and chest evaluations were normal, with no indication of any such disability.  However, the private treatment records on file do include findings of bronchitis, which is sufficient to constitute a current disability in light of McLain, supra.

The Board notes, however, that bronchitis is a known clinical diagnosis.  As such, the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable in the instant case.

Regarding the issue of whether service connection is otherwise warranted for the Veteran's bronchitis, the Board observes that there is no indication of any such disability in the Veteran's service treatment records.  For example, his lungs and chest were consistently evaluated as normal on service examinations, to include those conducted in July 1973, May 1988, May 1991, and October 1994.  Further, on concurrent Reports of Medical History, he consistently indicated that he had not experienced chronic or frequent colds, asthma, shortness of breath, pain or pressure in the chest, nor chronic cough.  Additionally, on a May 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation form, the Veteran reported he had no disease or injuries while in the Southwest Asia region, and that he did not have a cough or sinus infection at the present time.  Moreover, the first indication of bronchitis in the post-service medical records is years after his periods of active duty. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for year(s) after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In addition, no competent medical opinion is of record which relates the Veteran's bronchitis to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  In the absence of any relevant complaint or clinical finding for a clinician to link the claimed bronchitis to the Veteran's military service, any medical nexus opinion would not be supported by what actually occurred in service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

The Board also notes that the record, including the Veteran's own contentions, does not reflect that any other presumptive provision such as 38 C.F.R. §§ 3.307 and 3.309 are applicable in this case.  Moreover, he has no service-connected disabilities, and, thus, consideration of the secondary service connection provisions of 38 C.F.R. § 3.310 is not warranted.

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for nose bleeds, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for memory loss, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for bronchitis, to include as due to an undiagnosed illness, is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


